

111 HR 4742 IH: Duplication Scoring Act of 2021
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4742IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Ms. Bourdeaux (for herself and Mr. Cloud) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on the Budget, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Comptroller General of the United States to review certain legislation in order to identify potential risks of duplication of and overlap with existing Federal programs, offices, and initiatives.1.Short titleThis Act may be cited as the Duplication Scoring Act of 2021.2.Assessments of reported bills by GAOSection 719 of title 31, United States Code, is amended by adding at the end the following:(i)(1)In this subsection—(A)the term covered bill or joint resolution means a bill or joint resolution of a public character reported by any committee of Congress (including the Committee on Appropriations and the Committee on the Budget of either House);(B)the term Director means the Director of the Congressional Budget Office;(C)the term existing duplicative or overlapping feature means an element of the Federal Government previously identified as an area of duplication, overlap, or fragmentation in a GAO duplication and overlap report;(D)the term GAO duplication and overlap report means each annual report prepared by the Comptroller General under section 21 of Public Law 111–139 (31 U.S.C. 712 note); and(E)the term new duplicative or overlapping feature means a new Federal program, office, or initiative created under a covered bill or joint resolution that would duplicate or overlap with an existing duplicative or overlapping feature.(2)For each covered bill or joint resolution—(A)the Comptroller General shall, to the extent practicable—(i)determine the extent to which the covered bill or joint resolution creates a risk of a new duplicative or overlapping feature and, if the risk so warrants, identify—(I)the name of the new Federal program, office, or initiative;(II)the section of the covered bill or joint resolution at which the new duplicative or overlapping feature is established; and(III)the GAO duplication and overlap report in which the existing duplicative or overlapping feature is identified;(ii)submit the information described in clause (i) to the Director and the committee that reported the covered bill or joint resolution; and(iii)publish the information prepared under clause (i) on the website of the Government Accountability Office; and(B)subject to paragraph (3), the Director may include the information submitted by the Comptroller General under subparagraph (A)(ii) as a supplement to the estimate for the covered bill or joint resolution to which the information pertains submitted by the Director under section 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653).(3)If the Comptroller General has not submitted to the Director the information for a covered bill or joint resolution under paragraph (2)(A)(ii) on the date on which the Director submits the estimate for the covered bill or joint resolution to which the information pertains under section 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653), the Director may, on the date on which the Comptroller General submits the information to the Director, prepare and submit to each applicable committee the information as a supplement to the estimate for the covered bill or joint resolution..3.Effective dateThe amendment made by this Act shall take effect on the earlier of—(1)the date that is 60 days after the date on which the Director of the Office of Management and Budget next, in accordance with section 1122(a) of title 31, United States Code, updates the information made available on the website required under that section; or(2)the date on which a new Congress begins after the date that is 1 year after the date of enactment of this Act.